I115th CONGRESS1st SessionH. R. 973IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. O'Rourke (for himself, Mr. Lamborn, Mr. Hurd, and Ms. Bordallo) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to modify the criteria for selecting communities to participate in the Small Community Air Service Development Program, and for other purposes. 
1.Short titleThis Act may be cited as the 21st Century SCASDP Act.  2.Small Community Air Service Development ProgramSection 41743(c)(1) of title 49, United States Code, is amended to read as follows:

(1)SizeOn the date of the most recent notice of order soliciting community proposals issued by the Secretary under this section, the airport serving the community or consortium— (A)is not larger than a small hub airport, as determined using the Department of Transportation’s most recent published classification; and
(B)
(i)has insufficient air carrier service; or (ii)has unreasonably high air fares.. 
